          Case 1:19-cr-00112-RMB Document 58
                                          57 Filed 08/12/20
                                                   08/11/20 Page 1 of 3



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------x

  UNITED STATES OF AMERICA,                        Docket. No. 19 Cr. 112 (RMB)

           - against -

  ANDREW MOODY,

                          Defendant.

  ---------------------------------x



            MOTION FOR A CONTINUANCE OF SENTENCING (LETTER)




Application granted. Sentencing
adjourned to Tuesday, October 27, 2020
                                           Anthony L. Ricco, Esq.
at 9:00 AM.                                Attorney For Andrew Moody
                                           20 Vesey Street, Suite 400
                                           New York, New York 10007
                                           (212) 791-3919




     8/12/2020




  Steven Legon, Esq.
  Of Counsel and on the Memorandum
          Case 1:19-cr-00112-RMB Document 58
                                          57 Filed 08/12/20
                                                   08/11/20 Page 2 of 3


                                    ANTHONY L. RICCO
                                           Attorney At Law
                                     20 VESEY STREET, SUITE 400
                                     NEW YORK, NEW YORK 10007
                                    TEL. (212) 791-3919 FAX. (212) 791-3940


STEVEN Z. LEGON, ESQ - OF COUNSEL

August 11, 2020
BY ECF

Hon. Richard M. Berman
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. Andrew Moody,
                     Docket No. 19 Cr. 112 (RMB)

Dear Judge Berman:

        The above case is presently scheduled for sentencing on August 25, 2020 pm. This letter is

submitted to request a further continuance of sentencing to a date on or after the first week in October

2020. Again, Andrew Moody requests a continuance of his sentencing on the grounds that a national

emergency based upon a World Wide COVID-19 pandemic has prevented him from having an

opportunity to complete the review of his Presentence Report with Counsel, and to complete the

defense sentencing recommendation.

        As the court is aware, as a result of the COVID-19 pandemic there has been extremely limited

access to the detainees in the custody of the Bureau of Prisons. Over the past five months the Bureau

of Prison completely cancelled all attorney/client visits, and has only recently resorted extremely limited

video conference meetings. As a result, Andrew Moody and I have not had an opportunity to complete

the review of the Presentence Investigation Report together, nor an opportunity to further develop the

defense Sentencing Recommendation. As result, Andrew Moody requests that the court continue his

sentencing to a date on or after October 5, 2020.
          Case 1:19-cr-00112-RMB Document 58
                                          57 Filed 08/12/20
                                                   08/11/20 Page 3 of 3


       The defense Bar has been notified, that we can expect in person attorney visitation to resume

at the Bureau of Prisons’ facilities within the next several weeks. Every effort will be made to safely

resume meetings with Andrew Moody, so that our important work can continue.

       Finally, I have advised A.U.S.A. Robert Sobelman of this application, and he has stated that the

government does not have an objection. Andrew Moody consents to the above application so that he

has a meaningful opportunity to prepare for sentencing.



                                               Respectfully,


                                               Anthony L. Ricco


ALR/jh
cc: A.U.S.A. Robert Sobelman (By ECF)
